Citation Nr: 0024358	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  96-04 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation, on an extraschedular 
basis, for residuals of a fracture of the left ankle, with 
degenerative joint disease, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel 



INTRODUCTION

The veteran served on active duty from April 1961 to August 
1962.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in September 1999 by the St. 
Petersburg, Florida, regional office (RO) of the Department 
of Veterans Affairs (VA).

In January 2000, the Board remanded this case to the RO.  The 
case was returned to the Board in May 2000. 


FINDING OF FACT

Residuals of a fracture of the left ankle, with degenerative 
joint disease, markedly interferes with the veteran's 
employment.


CONCLUSION OF LAW

The criteria for an increased 30 percent evaluation, and no 
more, on an extraschedular basis for residuals of a fracture 
of the left ankle, with degenerative joint disease, are met.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
Diagnostic Code 5271 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the decision of January 2000, the Board found that the 
veteran was not entitled to a schedular evaluation in excess 
of 20 percent for his left ankle disability, in the absence 
of ankylosis of the ankle, under 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.71, 4.71a, Diagnostic Codes 5270, 5271 (1999).  
The issue before the Board is whether the veteran is entitled 
to an increased evaluation for his left ankle disability on 
an extraschedular basis.  

Applicable regulations provide the following as to the 
exceptional case where schedular ratings are inadequate:  

To accord justice...to the exceptional case 
where the schedular evaluations are found 
to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation 
and Pension Service, upon field station 
submission, is authorized to approve on 
the basis of the criteria set forth in 
this paragraph an extraschedular 
evaluation commensurate with the average 
earning capacity impairment due 
exclusively to the service-connected 
disability.  The governing norm in these 
exceptional cases is:  A finding that the 
case presents such an exceptional or 
unusual disability picture with such 
related factors as marked interference 
with employment or frequent periods of 
hospitalization as to render impractical 
the application of regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) 
(1999).

In Fisher (Raymond) v. Principi, 4 Vet. App. 57, 60 (1993), 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals before March 
1, 1999) (Court) held that where circumstances are presented 
that the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual, the RO must 
specifically adjudicate the issue of whether referral to an 
official at the VA Central Office is indicated and, if the 
case is not referred in such a situation, the Board must 
address the nonreferral on appeal.




In written statements submitted to the RO, and in testimony 
at a personal hearing in July 1996, the veteran has stated 
that he is self-employed in the repair and sale of major 
appliances, such as refrigerators, washing machines, and 
dryers.  He has stated that:  He does not have any employees 
in his business; his work requires him to deliver rebuilt 
major appliances to customers; he can lift objects up to 
25 pounds, without a problem with his left ankle, but the 
major appliances he deals with are heavier; moving heavy 
appliances often causes left ankle pain and swelling; even 
depressing the clutch on his work truck may cause left ankle 
pain; and he has had to take off one day per week, on 
average, to rest his left ankle.  

At a VA orthopedic examination in February 1999, which 
included walking on a level treadmill and muscle strength 
testing, the examiner found that, within a reasonable degree 
of medical probability, the veteran's left ankle would give 
him difficulty with standing for protracted periods of time 
or walking long distances or doing heavy lifting.  The 
examiner opined that the veteran could be gainfully employed 
in a light duty position, but his existing employment in 
appliance repair put him in a heavy category. 

In the decision of January 2000, the Board found that the 
veteran's statements as to the effect of his left ankle 
disability on his self-employment were credible, and remanded 
the case to the RO for referral to the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service for consideration of the veteran's claim of 
entitlement to an extraschedular evaluation.  In March 2000, 
the Director of the Compensation and Pension Service denied 
entitlement to an extraschedular rating.  In April 2000, the 
veteran stated that he does lose days of work and income 
because of his service connected left ankle disability.


Upon careful consideration of the evidence of record, the 
Board finds that the veteran's left ankle disability causes 
marked interference with his self-employment in the sale and 
repair of major appliances and that such interference with 
employment is not adequately compensated by the currently 
assigned 20 percent disability evaluation.  The Board, 
therefore, concludes that the veteran is entitled to an 
extraschedular evaluation.  The Board believes that an 
evaluation of 30 percent, and no more, would appropriately 
compensate the veteran for the impairment of his earning 
capacity attributable to his service connected disability and 
that rating will therefore be granted on an extraschedular 
basis.  38 C.F.R. § 3.321(b)(1) (1999).  

In arriving at this conclusion the Board notes that the 
combined rating for disabilities of an extremity shall not 
exceed the rating for the amputation at the elective level, 
were the amputation to be performed.  For example, the 
combined evaluations for disabilities below the knee shall 
not exceed the 40 percent evaluation under Diagnostic Code 
5165.  38 C.F.R. § 4.68 (1999).  Thus the highest rating that 
could be assigned would be 40 percent.  The Board notes that 
the veteran is currently receiving the maximum rating of 20 
percent based on marked limitation of ankle motion.  
Diagnostic Code 5271.  A higher schedular evaluation would 
require a showing of ankylosis.  Ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees or with abduction, adduction, 
inversion, or eversion deformity is rated 40 percent.  
Ankylosis in plantar flexion between 30 and 40 degrees or in 
dorsiflexion between 0 and 10 degrees is rated 30 percent.  
Ankylosis in plantar flexion less than 30 degrees is rated 20 
percent.  Diagnostic Code 5270.  The veteran's ankle, as 
demonstrated on examination and testing, is not ankylosed and 
his remaining function and muscle strength exceeds that level 
of disability.  However, the Board finds that the 
circumstances of this case do present an exceptional 
situation warranting a higher evaluation than the currently 
assigned 20 percent.  Accordingly, on an extraschedular 
basis, the Board concludes that an increased 30 percent 
rating and no more is justified to appropriately compensate 
the veteran. 



ORDER

An evaluation of 30 percent, and no more, is granted, on an 
extraschedular basis, for residuals of a fracture of the left 
ankle, with degenerative joint disease, subject to the law 
and regulations controlling the award of monetary benefits.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

